Citation Nr: 1602431	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-32 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran filed a claim for non-service connected pension in September 2013, however the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDING OF FACT

The evidence does not show that the Veteran has a diagnosed left knee disability at any point during the appeal period.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in March 2011 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed left knee disability.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing Veteran's claimed left knee disability is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a current left knee disability.  As there is no competent medical evidence that the Veteran has a current diagnosis of a left knee disability as required by the first McLendon element, a remand to afford the Veteran a knee examination is not necessary.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the August 2011 rating decision granted service connection for a left ankle disability.  However, a February 2013 rating decision severed service connection for the left ankle condition, on the basis of clear and unmistakable error in the August 2011 decision.  The Veteran did not appeal the February 2013 decision.  Thus, at present the Veteran is not service-connected for an ankle disability, and the regulations pertaining to service connection on a secondary basis are not applicable.

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom like pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran asserts that he has a current left knee disability that is related to an in-service injury, or alternatively, to a left ankle condition.  Specifically, the Veteran reported that he injured his left knee and ankle while playing basketball during service, and that the ankle injury caused pressure on the knee; he added that his knee difficulties began with the in-service injury.  See April 2011 statement and November 2011 Notice of Disagreement.  

The Veteran's service treatment records note that in February 1980, the Veteran was treated for a right ankle injury incurred during a basketball game.  The treating physician reported that x-rays showed no fracture; he was prescribed heat and temporary light duty, and was directed to use an ACE wrap and aspirin.  See February 11, 1980 record.  Additionally, a May 1980 record noted that the Veteran bruised his left shin bone, which was treated with an ice pack for 24 hours followed by a heat pad.  See May 22, 1980 record.  However, the records contain no mention of complaints of, or treatment for, a left knee condition.  

The Veteran stated in his November 2012 VA Form 9 that he was never treated for a right ankle injury, and that any indications to the contrary must be due to a clerical error.  Further, in a January 2013 statement, the Veteran stated that he was only treated for an ankle injury during service because his leg hurt following the injury which he felt stemmed from his ankle, and he did not realize that he had injured his knee as well.  

The Veteran's reports of injuring his left knee in service are competent.  However, the Board finds the Veteran's statements less probative than his service treatment records which are silent for the occurrence of a knee injury.  The Board acknowledges the Veteran's assertion regarding which ankle he injured in-service; however, the February 1980 service treatment record clearly notes that the Veteran sustained a right ankle injury.  Moreover, the clinician obtained x-rays of the right ankle, noting the presence of pain and swelling at the lateral malleolus, full range of motion, and that no fracture was demonstrated.  This evidence weighs against the Veteran's assertion that he injured his left ankle and knee during service.  Thus, the Board affords the Veteran's statements regarding a left knee injury during service less weight than the service records, and finds that the second Hickson element is not met.

Even assuming that the Veteran experienced a left knee injury during service, the Veteran's VA medical records contain no indication of a diagnosed knee disability during the pendency of the appeal.  According to an April 2011 VA QTC examination report pertaining to the Veteran's left ankle, he complained of pain in the left knee and "knee problems," but no diagnosis was made and the examiner indicated that the Veteran was not receiving treatment.  See April 2011 QTC examination report, pg. 1.  Complaints of pain are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The Board has considered the Veteran's statements that he has a left knee disability that was caused by service or his left ankle condition.  See April 2011, November 2012, and January 2013 statements.  However, although the Veteran is competent to testify to symptoms such as pain, weakness, or lack of endurance, the diagnosis of a knee disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau, 492 F.3d at 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Therefore, the Veteran's self-diagnosis of a left knee disability has limited probative value.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of diagnosis of a left knee disability, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


